                                                                                         EXHIBIT 10


                                                                                                          March 01, 2017 through March 31, 2017
                                JPMorgan Chase Bank, N.A.
                                                                                                       Account Number:                       8161
                                P O Box 659754

                                San Antonio, TX 78265 - 9754



                                                                                                    CUSTOMER SERVICE INFORMATION

                                                                                                    Web site:                          Chase.com
                                                                                                    Service Center:                1-800-242-7338
                                00000193 DRE 662 211 09517 NNNNNNNNNNN   1 000000000 D2 0000        Deaf and Hard of Hearing:      1-800-242-7383

                                MIDAS INVESTMENTS LLC                                               Para Espanol:                  1-888-622-4273

                                                                                                    International Calls:           1-713-262-1679




                                                                                                                                                                00001930101000000021
       *start*summary




                                                                    Chase Performance Business Checking
                      CHECKING SUMMARY




       *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            03/07                      Online Transfer From Chk ...7395 Transaction#: 6059525617

            03/07                      Online Transfer From Chk ...8750 Transaction#: 6059521430

            03/10                      Online Transfer From Chk ...8510 Transaction#: 6066547306

            03/20                      Online Transfer From Chk ...8510 Transaction#: 6090270040

            Total Deposits and Additions
*end*deposits and additions



 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS

              03/01                 03/01 Online Transfer To Chk ...7395 Transaction#: 6045081161

              03/01                 03/01 Online Transfer To Chk ...8510 Transaction#: 6045139004

              03/01                 03/01 Online Transfer To Chk ...8510 Transaction#: 6045140465

              03/03                 03/03 Online Transfer To Chk ...7395 Transaction#: 6051937668

              03/03                 03/03 Payment To Chase Card Ending IN 7903

              03/07                 03/07 Online Transfer To Chk ...7395 Transaction#: 6059481172

              03/07                 03/07 Online Transfer To Chk ...7395 Transaction#: 6059543065

              03/10                 03/10 Payment To Chase Card Ending IN 7903

              03/13                 03/12 Online Transfer To Chk ...5639 Transaction#: 6071448969

              03/14                 03/14 Online Transfer To Chk ...7395 Transaction#: 6076633294

              03/20                 03/20 Online Transfer To Chk ...7395 Transaction#: 6090686237

              03/21                 03/21 Online Transfer To Chk ...7395 Transaction#: 6092075272

              03/21                 03/21 Payment To Chase Card Ending IN 7903
 *end*electronic withdrawal




                                                                                                                                   Page 1 of 2
                                                                                     CONFIDENTIAL                                                   DEF001151
                                                                                                            EXHIBIT 10

                                                                                                                                            March 01, 2017 through March 31, 2017


                                                                                                                                         Account Number:                           8161



   *start*electronic withdrawal




                                                                                                     (continued)
           ELECTRONIC WITHDRAWALS

               03/21                               03/21 Online Transfer To Chk ...5639 Transaction#: 6093103783

               03/22                               03/22 Online Transfer To Chk ...7395 Transaction#: 6094610749

               03/22                               03/22 Online Transfer To Chk ...7395 Transaction#: 6094612237

               Total Electronic Withdrawals
   *end*electronic withdrawal


*start*post overdraft and returned item message1




        The fees for this account are included in the fee information for account --------------                                                              8510.
*end*post overdraft and returned item message1


*start*daily ending balance3




            DAILY ENDING BALANCE




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                                         Call or write us at the phone number or address

                  on the front of this statement (non-personal accounts contact Customer Service) if you think your statement or receipt is incorrect or if you need

                  more information about a transfer listed on the statement or receipt.                        We must hear from you no later than 60 days after we sent you the FIRST

                  statement on which the problem or error appeared.                         Be prepared to give us the following information:

                                                     Your name and account number
                                                     The dollar amount of the suspected error
                                                     A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation .


                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:                                                     Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account.




                                                                                                                                                 JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                                                                                                                                         Page 2 of 2
                                                                                                          CONFIDENTIAL                                                                      DEF001152
                                                                                         EXHIBIT 10


                                                                                                           April 01, 2017 through April 28, 2017
                                JPMorgan Chase Bank, N.A.
                                                                                                       Account Number:                         8161
                                P O Box 659754

                                San Antonio, TX 78265 - 9754



                                                                                                    CUSTOMER SERVICE INFORMATION

                                                                                                    Web site:                           Chase.com
                                                                                                    Service Center:                 1-800-242-7338
                                00000196 DRE 662 211 12317 NNNNNNNNNNN   1 000000000 D2 0000        Deaf and Hard of Hearing:       1-800-242-7383

                                MIDAS INVESTMENTS LLC                                               Para Espanol:                   1-888-622-4273

                                                                                                    International Calls:            1-713-262-1679




                                                                                                                                                                  00001960101000000021
       *start*summary




                                                                    Chase Performance Business Checking
                      CHECKING SUMMARY




       *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            04/05                      Online Transfer From Chk ...8510 Transaction#: 6128626254

            04/06                      Online Transfer From Chk ...8510 Transaction#: 6132259001

            04/14                      Online Transfer From Chk ...8510 Transaction#: 6150887140




*end*deposits and additions



 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS

              04/05                 04/05 Online Transfer To Chk ...7395 Transaction#: 6129425636

              04/06                 04/06 Payment To Chase Card Ending IN 7903

              04/06                 04/06 Online Transfer To Chk ...7395 Transaction#: 6132270650

              04/06                 04/06 Online Transfer To Chk ...7395 Transaction#: 6132282375

              04/06                 04/06 Online Transfer To Chk ...5639 Transaction#: 6132351457

              04/07                 04/07 Online Transfer To Chk ...8510 Transaction#: 6134803738

              04/07                 04/07 Online Transfer To Chk ...8510 Transaction#: 6134884079

              04/10                 04/08 Online Transfer To Chk ...7700 Transaction#: 6137067359

              04/10                 04/08 Online Transfer To Chk ...7700 Transaction#: 6137076990

              04/10                 04/10 Online Transfer To Chk ...7395 Transaction#: 6141112693

              04/11                 04/11 Online Transfer To Chk ...7395 Transaction#: 6142962103

              04/13                 04/13 Online Transfer To Chk ...7395 Transaction#: 6147233564
 *end*electronic withdrawal




                                                                                                                                     Page 1 of 2
                                                                                     CONFIDENTIAL                                                     DEF001153
                                                                                                            EXHIBIT 10

                                                                                                                                                April 01, 2017 through April 28, 2017


                                                                                                                                         Account Number:                           8161



   *start*electronic withdrawal




                                                                                                     (continued)
           ELECTRONIC WITHDRAWALS

               04/13                               04/13 Payment To Chase Card Ending IN 7903

               04/14                               04/14 Online Transfer To Chk ...7395 Transaction#: 6151488982

               04/18                               04/18 Online Transfer To Chk ...7395 Transaction#: 6159109689

               04/18                               04/18 Online Transfer To Chk ...7395 Transaction#: 6160155209

               04/19                               04/19 Online Transfer To Chk ...8510 Transaction#: 6161608570

               04/19                               04/19 Online Transfer To Chk ...8510 Transaction#: 6161613393

               04/19                               04/19 Online Transfer To Chk ...7395 Transaction#: 6161614724

               04/28                               04/28 Online Transfer To Chk ...5639 Transaction#: 6183990728

               04/28                               04/28 Online Transfer To Chk ...5639 Transaction#: 6183997155

               04/28                               04/28 Online Transfer To Chk ...5639 Transaction#: 6184000270

               Total Electronic Withdrawals
   *end*electronic withdrawal


*start*post overdraft and returned item message1




        The fees for this account are included in the fee information for account --------------                                                              8510.
*end*post overdraft and returned item message1


*start*daily ending balance2




                DAILY ENDING BALANCE




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                                         Call or write us at the phone number or address

                  on the front of this statement (non-personal accounts contact Customer Service) if you think your statement or receipt is incorrect or if you need

                  more information about a transfer listed on the statement or receipt.                        We must hear from you no later than 60 days after we sent you the FIRST

                  statement on which the problem or error appeared.                         Be prepared to give us the following information:

                                                     Your name and account number
                                                     The dollar amount of the suspected error
                                                     A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation .


                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:                                                     Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account.




                                                                                                                                                 JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                                                                                                                                          Page 2 of 2
                                                                                                          CONFIDENTIAL                                                                      DEF001154
                                                                                         EXHIBIT 10


                                                                                                                 April 29, 2017 through May 31, 2017
                                JPMorgan Chase Bank, N.A.
                                                                                                             Account Number:                       8161
                                P O Box 659754

                                San Antonio, TX 78265 - 9754



                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                          Web site:                          Chase.com
                                                                                                          Service Center:                1-800-242-7338
                                00000197 DRE 662 211 15417 NNNNNNNNNNN   1 000000000 D2 0000              Deaf and Hard of Hearing:      1-800-242-7383

                                MIDAS INVESTMENTS LLC                                                     Para Espanol:                  1-888-622-4273

                                                                                                          International Calls:           1-713-262-1679




                                                                                                                                                                      00001970201000000022
       *start*summary




                                                                    Chase Performance Business Checking
                      CHECKING SUMMARY




       *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            05/01                      Online Transfer From Chk ...7395 Transaction#: 6190640713

            05/03                      Online Transfer From Chk ...8510 Transaction#: 6196385918

            05/04                      Fedwire Credit Via: Premier Community Bank/             6794 B/O: USA Regrowth Fund LLC
                                       Lake Oswego OR 97035 Ref: Chase Nyc/Ctr/Bnf=Midas Investments LLC Oklahoma City,
                                       OK 73131/Ac-000 000002660 Rfb=O/B Premier Comm Obi= 1423 Nw 31St Imad:
                                       0504Gmqfmp01010112 Trn: 4613609124Ff




            05/15                      Fedwire Credit Via: Premier Community Bank/             6794 B/O: Capital Concepts Northwest
                                       LLC Lake Oswego OR 97035 Ref: Chase Nyc/Ctr/Bnf=Midas Investments LLC Oklahoma
                                       City, OK 73131/Ac-000 000002660 Rfb=O/B Premier Comm Obi= 2209 NE 9th Imad:
                                       0515Gmqfmp01014920 Trn: 5773709135Ff

            05/15                      Online Transfer From Chk ...8510 Transaction#: 6224970467

            05/18                      Online Transfer From Chk ...7395 Transaction#: 6232671856

            05/18                      Online Transfer From Chk ...8510 Transaction#: 6232667335

            05/23                      Fedwire Credit Via: Premier Community Bank/             6794 B/O: USA Regrowth Fund LLC
                                       Lake Oswego OR 97035 Ref: Chase Nyc/Ctr/Bnf=Midas Investments LLC Oklahoma City,
                                       OK 73131/Ac-000 000002660 Rfb=O/B Premier Comm Obi= $9,500 619 Nw 34th $27,236
                                       2930 Tho Mas Imad: 0523Gmqfmp01014975 Trn: 5271709143Ff

            05/31                      Fedwire Credit Via: Premier Community Bank/             6794 B/O: USA Regrowth Fund LLC
                                       Lake Oswego OR 97035 Ref: Chase Nyc/Ctr/Bnf=Midas Investments LLC Oklahoma City,
                                       OK 73131/Ac-000 000002660 Rfb=O/B Premier Comm Obi= 1423 Nw 31St Imad:
                                       0531Gmqfmp01016962 Trn: 6063709151Ff

            Total Deposits and Additions
*end*deposits and additions




                                                                                                                                         Page 1 of 4
                                                                                     CONFIDENTIAL                                                         DEF001155
                                                                                                EXHIBIT 10

                                                                                                                      April 29, 2017 through May 31, 2017


                                                                                                                   Account Number:                      8161



      *start*electronic withdrawal




              ELECTRONIC WITHDRAWALS

                  05/01                            04/29 Online Transfer To Chk ...7395 Transaction#: 6185658618

                  05/01                            04/29 Online Transfer To Chk ...7395 Transaction#: 6185661485

                  05/01                            04/29 Online Transfer To Chk ...8510 Transaction#: 6185664128

                  05/01                            05/01 Online Transfer To Chk ...7395 Transaction#: 6190589722

                  05/01                            05/01 Online Transfer To Chk ...7395 Transaction#: 6190591885

                  05/01                            05/01 Online Transfer To Chk ...7395 Transaction#: 6190595968

                  05/01                            05/01 Online Transfer To Chk ...7395 Transaction#: 6190601591

                  05/01                            05/01 Payment To Chase Card Ending IN 7903

                  05/01                            05/01 Online Transfer To Chk ...7395 Transaction#: 6190980473

                  05/03                            05/03 Online Transfer To Chk ...7395 Transaction#: 6196369967

                  05/03                            05/03 Online Transfer To Chk ...8510 Transaction#: 6196514771

                  05/03                            05/03 Online Transfer To Chk ...8750 Transaction#: 6196585640

                  05/03                            05/03 Online Transfer To Chk ...8750 Transaction#: 6196740841

                  05/04                            05/04 Payment To Chase Card Ending IN 7903

                  05/05                            05/05 Online Transfer To Chk ...5639 Transaction#: 6202030778

                  05/05                            05/05 Online Transfer To Chk ...5639 Transaction#: 6202068002

                  05/05                            05/05 Online Transfer To Chk ...7395 Transaction#: 6202289991

                  05/05                            05/05 Online Transfer To Chk ...8510 Transaction#: 6202661084

                  05/08                            05/08 Online Transfer To Chk ...7395 Transaction#: 6209132157

                  05/08                            05/08 Online Transfer To Chk ...7395 Transaction#: 6209134084

                  05/09                            05/09 Online Transfer To Chk ...7395 Transaction#: 6211381196

                  05/15                            05/15 Payment To Chase Card Ending IN 7903

                  05/15                            05/15 Online Transfer To Chk ...7395 Transaction#: 6225911224

                  05/18                            05/18 Online Transfer To Chk ...7395 Transaction#: 6232662691

                  05/18                            05/18 Payment To Chase Card Ending IN 7903

                  05/19                            05/19 Online Transfer To Chk ...7395 Transaction#: 6235446602

                  05/22                            05/22 Online Transfer To Chk ...7395 Transaction#: 6239985321



                  05/24                            05/24 Online Transfer To Chk ...8510 Transaction#: 6245358259

                  05/24                            05/24 Payment To Chase Card Ending IN 7903

                  05/26                            05/26 Online Transfer To Chk ...7395 Transaction#: 6250850015

                  05/31                            05/31 Online Transfer To Chk ...9080 Transaction#: 6259961257

                  05/31                            05/31 Online Transfer To Chk ...9080 Transaction#: 6259965553

                  05/31                            05/31 Payment To Chase Card Ending IN 7903



                  05/31                            05/31 Online Transfer To Chk ...8510 Transaction#: 6260782238

                  Total Electronic Withdrawals                                                                                                      $
      *end*electronic withdrawal


*start*post overdraft and returned item message1




           The fees for this account are included in the fee information for account --------------                                  8510.
*end*post overdraft and returned item message1


*start*daily ending balance2




                  DAILY ENDING BALANCE




*en




                                                                                                                                               Page 2 of 4
                                                                                              CONFIDENTIAL                                                     DEF001156
                                                                                                         EXHIBIT 10

                                                                                                                                         April 29, 2017 through May 31, 2017


                                                                                                                                  Account Number:                           8161



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                                  Call or write us at the phone number or address

                  on the front of this statement (non-personal accounts contact Customer Service) if you think your statement or receipt is incorrect or if you need

                  more information about a transfer listed on the statement or receipt.                 We must hear from you no later than 60 days after we sent you the FIRST

                  statement on which the problem or error appeared.                  Be prepared to give us the following information:

                                              Your name and account number
                                              The dollar amount of the suspected error
                                              A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.




                                                                                                                                                                                                 10001970202000000062
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation .


                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:                                              Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account.




                                                                                                                                          JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                                                                                                                                  Page 3 of 4
                                                                                                   CONFIDENTIAL                                                                      DEF001157
               EXHIBIT 10

                                        April 29, 2017 through May 31, 2017


                                     Account Number:                       8161




This Page Intentionally Left Blank




                                                                 Page 4 of 4

         CONFIDENTIAL                                                             DEF001158
                                                                                                      EXHIBIT 10


                                                                                                                             July 01, 2017 through July 31, 2017
                                             JPMorgan Chase Bank, N.A.
                                                                                                                         Account Number:                       8161
                                             P O Box 659754

                                             San Antonio, TX 78265 - 9754



                                                                                                                       CUSTOMER SERVICE INFORMATION

                                                                                                                      Web site:                          Chase.com
                                                                                                                      Service Center:                1-800-242-7338
                                             00000164 DRE 662 211 21517 NNNNNNNNNNN   1 000000000 D2 0000             Deaf and Hard of Hearing:      1-800-242-7383


                                             MIDAS INVESTMENTS LLC                                                    Para Espanol:                  1-888-622-4273

                                                                                                                      International Calls:           1-713-262-1679




                                                                                                                                                                                  00001640201000000022
        *start*after address message area1




        Important update on how your Chase Performance Business Checking or Chase Performance
        Business Checking with Interest account will work
        We need to clarify some of the information we shared with you in your last statement about the changes were making to

        how your Chase Performance Business Checking or Chase Performance Business Checking with Interest account will work.




        Starting August 27, 2017, you will be able to make unlimited electronic deposits and up to 250 other types of transactions

        (such as deposits at the branch and all debits) at no additional cost. There will still be a $.40 fee for each withdrawal and

        non-electronic deposit once you exceed 250.




        If you have any questions, please call the number on your statement.
        *end*after address message area1




       *start*summary




                      CHECKING SUMMARY                                           Chase Performance Business Checking




       *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            07/10                                   Online Transfer From Chk ...1096 Transaction#: 6358035039




            07/12                                   Fedwire Credit Via: Premier Community Bank/             6794 B/O: Sarang LLC Lake Oswego

                                                    OR 97035 Ref: Chase Nyc/Ctr/Bnf=Midas Investments LLC Oklahoma City, OK

                                                    73131/Ac-000 000002660 Rfb=O/B Premier Comm Obi= 1615 Nw 31St Imad:

                                                    0712Gmqfmp01013065 Trn: 5327409193Ff




            07/14                                   Online Transfer From Chk ...9953 Transaction#: 6369156229


            07/18                                   Online Transfer From Chk ...1096 Transaction#: 6376742122


            07/18                                   Online Transfer From Chk ...1096 Transaction#: 6376747053


            07/18                                   Online Transfer From Chk ...1096 Transaction#: 6376745455




            Total Deposits and Additions
*end*deposits and additions




                                                                                                                                                     Page 1 of 4
                                                                                                  CONFIDENTIAL                                                        DEF001163
                                                                                                EXHIBIT 10

                                                                                                                       July 01, 2017 through July 31, 2017


                                                                                                                   Account Number:                       8161



   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               07/03                               07/01 Online Transfer To Chk ...8510 Transaction#: 6336656056




               07/12                               07/12 Online Transfer To Chk ...8307 Transaction#: 6362977576


               07/13                               07/13 Online Transfer To Chk ...8750 Transaction#: 6364726958


               07/13                               07/13 Online Transfer To Chk ...7395 Transaction#: 6364728173


               07/13                               07/13 Online Transfer To Chk ...7700 Transaction#: 6364758959


               07/13                               07/13 Online Transfer To Chk ...9080 Transaction#: 6364850846


               07/14                               07/14 Online Transfer To Chk ...7395 Transaction#: 6368646222




               07/17                               07/17 Online Transfer To Chk ...7395 Transaction#: 6374645208




               07/18                               07/18 Online Transfer To Chk ...8750 Transaction#: 6376219822


               07/18                               07/18 Online Transfer To Chk ...7700 Transaction#: 6376738770


               07/18                               07/18 Online Transfer To Chk ...1096 Transaction#: 6376742838




               07/27                               07/27 Online Transfer To Chk ...8510 Transaction#: 6397977721


               07/27                               07/27 Online Transfer To Chk ...8510 Transaction#: 6397979523




               Total Electronic Withdrawals
   *end*electronic withdrawal


*start*post overdraft and returned item message1




        The fees for this account are included in the fee information for account --------------                                     8510.
*end*post overdraft and returned item message1


*start*daily ending balance2




                DAILY ENDING BALANCE




                                                                                                                                                Page 2 of 4
                                                                                              CONFIDENTIAL                                                      DEF001164
                                                                                                         EXHIBIT 10

                                                                                                                                         July 01, 2017 through July 31, 2017


                                                                                                                                  Account Number:                           8161



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                                  Call or write us at the phone number or address

                  on the front of this statement (non-personal accounts contact Customer Service) if you think your statement or receipt is incorrect or if you need

                  more information about a transfer listed on the statement or receipt.                 We must hear from you no later than 60 days after we sent you the FIRST

                  statement on which the problem or error appeared.                  Be prepared to give us the following information:

                                              Your name and account number
                                              The dollar amount of the suspected error
                                              A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.




                                                                                                                                                                                                 10001640202000000062
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation .


                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:                                              Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account.




                                                                                                                                          JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                                                                                                                                  Page 3 of 4
                                                                                                   CONFIDENTIAL                                                                      DEF001165
               EXHIBIT 10

                                         July 01, 2017 through July 31, 2017


                                     Account Number:                        8161




This Page Intentionally Left Blank




                                                                  Page 4 of 4

         CONFIDENTIAL                                                              DEF001166
                                                                                                      EXHIBIT 10


                                                                                                                       December 30, 2017 through January 31, 2018
                                          JPMorgan Chase Bank, N.A.
                                                                                                                       Account Number:                      8161
                                          P O Box 659754

                                          San Antonio, TX 78265 - 9754



                                                                                                                    CUSTOMER SERVICE INFORMATION

                                                                                                                    Web site:                         Chase.com
                                                                                                                    Service Center:               1-800-242-7338
                                      00000147 DRE 662 211 03418 NNNNNNNNNNN        1 000000000 D2 0000             Deaf and Hard of Hearing:     1-800-242-7383


                                      MIDAS INVESTMENTS LLC                                                         Para Espanol:                 1-888-622-4273

                                                                                                                    International Calls:          1-713-262-1679




                                                                                                                                                                                00001470201000000022
 *start*after address message area1




 We eliminated a fee for sending certain online international wires and updated our Deposit
 Account Agreement

 The following changes were made November 12, 2017:



                                                                                                                   ®
                                            There is   no Chase fee     when you use chase.com or the Chase Mobile  app to send a wire transfer from a checking

                                             account to a bank outside of the U.S. in a foreign currency when the transfer amount is the equivalent of USD

                                             $5,000 or more.




                                            We published an updated version of our Deposit Account Agreement. You can get the latest agreement at a branch

                                             or by request when you call us. Heres what you should know:




                                                       We didnt change how we calculate your Available Balance but we clarified how its defined. (Definitions)




                                                       We added language to explain that when you place a stop payment using chase.com it will automatically

                                                        renew annually. The option to have it expire after one year is not available on chase.com. (General

                                                        Account Terms, Section B, Stop Payments)




                                                       We added language to explain our duty to act in good faith and with reasonable care. (General Account

                                                        Terms, Section I, Rules Governing your Account)




                                                       We added language to explain how we would notify you if we ever transferred your account to a different

                                                        business unit within JPMorgan Chase Bank. (General Account Terms, Section I, Changes to the

                                                        Agreement)




 Please call us at the number on this statement if you have any questions.
 *end*after address message area1




*start*summary




              CHECKING SUMMARY                                                   Chase Performance Business Checking




*end*summary




                                                                                                                                                  Page 1 of 4
                                                                                                CONFIDENTIAL                                                        DEF001179
                                                                             EXHIBIT 10

                                                                                                  December 30, 2017 through January 31, 2018


                                                                                                  Account Number:                      8161



*start*deposits and additions




           DEPOSITS AND ADDITIONS


            01/04                  Transfer From Chk Xxxxxx8040




            01/08                  Online Transfer From Chk ...1530 Transaction#: 6808436139


            01/09                  Fedwire Credit Via: Premier Community Bank/      6794 B/O: Capital Concepts Northwest

                                   LLC Lake Oswego OR 97035 Ref: Chase Nyc/Ctr/Bnf=Midas Investments LLC Oklahoma

                                   City, OK 731318001/Ac -000000002660 Rfb=O/B Premier Comm Obi=1915 Nw 38th Imad:

                                   0109Gmqfmp01011613 Trn: 4557709009Ff




            01/12                  Online Transfer From Chk ...1530 Transaction#: 6820196189




            01/23                  Online Transfer From Chk ...3689 Transaction#: 6844122030


            01/24                  Transfer From Chk Xxxxx8040




            Total Deposits and Additions
*end*deposits and additions



 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS


              01/08             01/08 Online Transfer To Chk ...9080 Transaction#: 6808518700


              01/09             01/09 Online Transfer To Chk ...5639 Transaction#: 6811351362


              01/10             01/10 Online Transfer To Chk ...8750 Transaction#: 6813502286


              01/11             01/11 Online Transfer To Chk ...9080 Transaction#: 6816520109




              01/16             01/13 Online Transfer To Chk ...9080 Transaction#: 6823240268


              01/16             01/16 Online Transfer To Chk ...3689 Transaction#: 6828167875


              01/16             01/16 Online Transfer To Chk ...9080 Transaction#: 6828168795


              01/16             01/16 Online Transfer To Chk ...7700 Transaction#: 6828169634


              01/16             01/16 Online Transfer To Chk ...6759 Transaction#: 6828171824




              01/22             01/22 Online Transfer To Chk ...8750 Transaction#: 6842936275


              01/23             Transfer To Chk Xxxxxx8040


              01/25             01/25 Online Transfer To Chk ...9080 Transaction#: 6849482205


              01/25             01/25 Online Transfer To Chk ...9080 Transaction#: 6850334501


              01/29             01/28 Online Transfer To Chk ...8750 Transaction#: 6856354862


              01/30             01/30 Online Transfer To Chk ...9080 Transaction#: 6861240028


              01/30             01/30 Online Transfer To Chk ...9080 Transaction#: 6861671458


              01/31             01/31 Online Transfer To Chk ...5639 Transaction#: 6865190809


              Total Electronic Withdrawals
 *end*electronic withdrawal




                                                                                                                              Page 2 of 4
                                                                           CONFIDENTIAL                                                        DEF001180
                                                                  EXHIBIT 10

                                                                                      December 30, 2017 through January 31, 2018


                                                                                       Account Number:                     8161



   *start*other withdrawals




              OTHER WITHDRAWALS




   *end*other withdrawals




                                                                                                                                               10001470202000000062
*start*post fees message




         The monthly service fee of $20.00 was waived this period because you maintained a relationship balance (combined

         business deposits) of $35,000.00 or more.
*end*post fees message


*start*daily ending balance2




                DAILY ENDING BALANCE




*start*service charge summary2




               SERVICE CHARGE SUMMARY
            Chase Performance Business Checking Accounts Included:                     8750,                      8977




*start*service charge detail2




             SERVICE CHARGE DETAIL




                                                                                                                  Page 3 of 4
                                                               CONFIDENTIAL                                                        DEF001181
                                                                                                       EXHIBIT 10

                                                                                                                                  December 30, 2017 through January 31, 2018


                                                                                                                                  Account Number:                           8161



*start*service charge detail2




                                                                                         (continued)
             SERVICE CHARGE DETAIL

                                            000000266018161

                                Electronic Credits                                                     5

                                Non-Electronic Transactions                                            8

                                Domestic Incoming Wire Fee                                             3

                                Insufficient Funds/Overdraft Item Paid                                 1



                                            000000552108750

                                Electronic Items Deposited                                             2

                                Non-Electronic Transactions                                          19

                                Insufficient Funds/Overdraft Item Retd                                 4

                                Insufficient Funds/Overdraft Item Paid                                 1




                   IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                               Call us at 1-866-564-2262 or write us at the

                   address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is

                   incorrect or if you need more information about a transfer listed on the statement or receipt.

                   For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error

                   appeared.                Be prepared to give us the following information:

                                              Your name and account number
                                              The dollar amount of the suspected error
                                              A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                   We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                   accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                   us to complete our investigation .


                   IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:                                             Contact the bank immediately if your statement is
                   incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                   you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                   Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                   JPMorgan Chase Bank, N.A.                   Member FDIC




                                                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                                                                                                                                  Page 4 of 4
                                                                                                   CONFIDENTIAL                                                                       DEF001182
                                                           EXHIBIT 10
                                                                                                                                  Page l of22




            ⊂HA与巨亀戸
           JPMorgan Chase Ba=k' N.A
           P O Box 659754
           San AntonIO, TX 78265 ‑ 9754




                                                                                                                                         NN罵寒8○○ON8S↑080
       we cIa「ified when we charge the Returned ltem fee for Overdraft in our Additional Banking
       Services and Fees disclosure

             .   wewon,tchargea Returned ltemteeforOverdraltforany 'tem that lS$5 orless, eVen lfyourao○ount

                    baiance a=he end o=he business day is overdrawn
             .   wew冊chargea Beturned ltem feeforOverdraftforany itemthat ismo「ethan S5                eVe=時ourac∞unt
                    balance at the end o白he buslneSS day is ove「d「awn


       You can see these updates ln the Additional Banking Services and Fees by s‑gning in to chase com Yo= Can aIso caIl us or
       visIt a branch wIth any questions



       匝言訳而呵



        DEPOSITS AND ADDITIONS
        DATE       DESCR‑PT‑ON                                                                                            /




                                                                                                                                  /




                     襲薫襲馨箋墓室≡
                                                                                                                                  /


                                                                                                                                  /




                                                          CONFIDENTIAL
https ://oneview.j pmchase ・net/OneView/stmtPrintSubmit・ Star                                                                            DEF001183
                                                                                                                                      1 1/7/2018
                                             EXHIBIT 10
                                                                                   Page 2 0f22




           ⊂HA与巨$


                                       (C○nt存Iue匂)
       DEPOSITS AND ADDITIONS

                                                                               〆
                                                                               /




       ELECTRONIC WiTHDRAWALS
                                                                      AMOUN丁




                                                                                   /




                                                                                   /
                                                                                   /


                                                                                   /




                                                                               /




        Total Eiect「onic Withd「awais



        OTHER W看THDRAWALS




                                                                               ̲/




                                                               Page2o14




                                          CONFIDENTIAL
https ://oneview.j pmchase.net/OneView/stmtPrintSubmit. star                              DEF001184
                                                                                       1 1/7/2018
                                          EXHIBIT 10
                                                              Page 3 of22




          ⊂HA与E ∈ラ



      藍請書露盤浩器霊謀i轟誌蕊諸藩課特設霊蕊救難in‑ng a
       DAlしY END!NG BALANCE




                                                                     N薫○gCS﹁80﹁
       SERViCE CHARGE SUMMARY




       SERVICE CHARGE DETAIL




                                         CONFIDENTIAL
https :〃oneview.j pmchase.net/OneView/stmtPrintSubmit・ Star           DEF001185
                                                                  1 1/7/2018
                                                                        EXHIBIT 10
                                                                                                                                                        Page 4 of22




            ⊂HA与E ∈ヲ



      SERV!CE CHARGE DE丁AIL




       IN CASE OF EFmO鼠S OR QUESTIONS ABOUT YOU日EしECTRON'C FUNDS TRANSF輸S: Cali us a=‑866・564‑2262 orw「l(e us at lhe
       address on the front o佃s statement (non‑Pe「SOnal ac∞unts contac‑ Custome「 Serviee) lmmed教ateiy ll you thlnk YOur Slatement Or reCeiPt lS
       lnCOrreCt O「 ‑f you need more lnformat‑0n abou‑ a t「ansfer liSted on the statement o「 「ecelPt.
       For pe「sona' accounts only We must hear f「om you no late「 than 6O days afterwe sentyou           he FiRST statement on whiC…e p「Obiem o「 e「ror
       appea「ed Be p「epa「ed to g'Ve uS the foilow'ng 'n(ormat'On
               .   Your name and account number




       謎避蘭繚灘謂瀧蒜鮮龍寵認証
       澱藤懸籠護護繋轢鶉轢轢擬勢
                                                                                                        禽JPMorgan ChaseBank       N・A Member FD‑C




                                         CONFIDENTIAL
https ://oneviewj pmchase.net/OneView/stmtPrintSubmit. star                                                                                                    DEF001186
                                                                                                                                                            1 1/7/2018
